



COURT OF APPEAL FOR ONTARIO

CITATION: C.C. Tatham & Associates
    Ltd. v. 2057870 Ontario Inc.,

2012 ONCA 824

DATE: 20121126

DOCKET: C55292

Blair, Rouleau and Tulloch JJ.A.

BETWEEN

C.C. Tatham & Associates Ltd.

Applicant (Respondent in Appeal)

and

2057870 Ontario Inc.

Respondent (Appellant)

D. Gordon Bent, for the appellant

M. A. Dummings, for the respondent

Heard: November 23, 2012

On appeal from the judgment of Justice M.P. Eberhard of
    the Superior Court of Justice, dated March 27, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The parties have been engaged in a hotly contested dispute over the
    question of Additional Rent to be paid under a lease of commercial premises.
    There were two essential aspects to the dispute: (1) was the tenant required to
    pay a proportion of what the application judge referred to as standardized
    management or administrative fees incurred regarding the property and (2) what
    amounts should be paid if the tenant was required to pay anything? These issues
    were all in play at the first hearing at which the application judge ruled that
    the lease as properly interpreted did not require the tenant to pay
    standardized management and administrative fees. Mr. Bent does not contest that
    interpretation on appeal.

[2]

The issues on appeal arise out of a second hearing ordered by the
    application judge. In spite of her foregoing ruling, she recognized that it
    might work on unfairness on the landlord. She therefore gave the landlord a
    second chance to prove, on proper documentation, that there were expenses
    properly chargeable to the tenant. She also recognized that because of its
    approach to Additional Rent in the past, the landlord might have difficulty
    providing an exact accounting and that much of the backward-oriented accounting
    would have to involve estimates and be accorded some flexibility.

[3]

After some further delay and demands for further reconciliations, the
    matter came on for a second hearing. The application judge concluded that  even
    allowing for the need for flexibility  the purported accounting presented by
    the landlord was not sufficiently informative. She ruled that the tenant had
    overpaid by $128,712.31. It is agreed by the parties that there has been a
    payment on account of that amount of $58,088 earlier paid out to the tenant by
    order of the application judge, leaving a balance of $70,652.31

[4]

The appellant argues essentially that there were some records of some
    expenses somewhere in the materials that would support a management fee in some
    amounts and that the application judge made a palpable and overriding error in
    not awarding the landlord at least something.

[5]

We do not agree. The application judge did allow certain specific claims
    but not others. She gave lengthy reasons, including a list of six specific
    reasons why the materials provided by the landlord were insufficient to permit
    her to come to any conclusion in this regard. Her reasons are supported on the
    record. It was not for her to speculate or, as she said, write another contract
    for the parties. We see no basis for interfering with her decision on the
    merits.

[6]

Nor would we interfere with her decision as to costs. While we do not
    accept that there is a separate category of enhanced partial indemnity costs,
    if that is what she intended, we are satisfied that the quantum of costs she
    awarded was amply justified on the record, given an application judges wide
    discretion with respect to costs. We refer specifically to the landlords
    apparently adamant decision not to respond to any offer of settlement advanced
    by the tenant (offers that were beaten by the tenant in the result)
    notwithstanding those offers may not have complied formally with the rules, as
    well as to the landlords costs in prolonging the proceeding, as noted by the
    application judge.

[7]

The appeal is therefore dismissed.

[8]

Costs to the respondent fixed in the amount of $15,000 inclusive of
    disbursements and all applicable taxes.


